Citation Nr: 1007460	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to June 2, 2006 
for the assignment of a total rating due to individual 
unemployability (TDIU) caused by service-connected 
disabilities.

2.  Whether the January 28, 2004 RO decision which denied 
entitlement to a TDIU should be reversed or revised on the 
basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
June 1972.

On September 5, 2003, VA received the Veteran's claim of 
entitlement to a TDIU.  On January 28, 2004, the RO denied 
that claim.  The Veteran disagreed with that decision and 
perfected a timely appeal to the Board of Veterans' Appeals 
(Board).

In April 2007, the Board granted the Veteran's claim of 
entitlement to service connection for a TDIU; and in June 
2007, the RO assigned June 2, 2006, as the effective date 
of that award.  The Veteran disagreed with that effective 
date, and this appeal ensued. 

In September 2008, during the course of the appeal, the 
Veteran had a hearing at the RO before the Veterans Law 
Judge whose signature appears at the end of this decision.  

In October 2007 and during his September 2008 hearing, the 
Veteran raised contentions to the effect that the RO's 
January 28, 2004 denial of a TDIU should be revised or 
reversed due to CUE.  The RO considered that issue in its 
January 2008 Statement of the Case, and it will be 
considered below.




FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to a TDIU 
was received by VA on September 5, 2003.

2.  On September 5, 2003, the Veteran had a 60 percent 
combined rating due to the following service-connected 
disabilities:  degenerative joint disease of the left 
shoulder, status post arthroplasty, evaluated as 50 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling; and grand mal epilepsy, evaluated as 10 percent 
disabling

3.  On January 28, 2004, the RO denied the claim of 
entitlement to a TDIU, and the Veteran appealed to the 
Board.

4.  In November 2006, the RO granted entitlement to service 
connection for peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling, effective 
June 2, 2006, and peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling, effective 
June 2, 2006.

5.  Effective June 2, 2006, the Veteran had a 70 percent 
combined rating due to the following service-connected 
disabilities:  degenerative joint disease of the left 
shoulder, status post arthroplasty, rated as 50 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling; grand mal epilepsy, evaluated as 10 percent 
disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling; and 
peripheral neuropathy of the right lower extremity, 
evaluated as 10 percent disabling.

6.  In April 2007, the Board granted entitlement to a TDIU, 
thereby subsuming the RO's January 28, 2004 denial of that 
issue.

7.  In June 2007, the RO assigned June 2, 2006, as the 
effective date of the Veteran's TDIU.

8.  Prior to June 2, 2006, the preponderance of the 
evidence shows the Veteran was not precluded from securing 
or following a substantially gainful occupation, due to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date 
prior to June 2, 2006 for the assignment of a TDIU.  38 
U.S.C.A. §§ 5103, 5103A, 5110(a)-(b)(2) (West 2002); 
38 C.F.R. §§ 3.159, 3.400(o) (2009).

2.  The criteria have been met to dismiss the issue of 
whether the January 28, 2004 RO decision which denied 
entitlement to a TDIU should be reversed or revised on the 
basis of clear and unmistakable error (CUE).  38 U.S.C.A. 
§ 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issue of entitlement to an effective date prior to June 2, 
2006 for the assignment of a TDIU.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds 
that VA has met that duty.

In September 2003, the RO received the Veteran's claim for 
a TDIU, and there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Following the receipt of that application, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the Veteran, and notice of 
the evidence VA would attempt to obtain. 

By virtue of establishing entitlement to a TDIU, the 
Veteran substantiated his claim.  During the course of the 
appeal, the Veteran and his representative have shown a 
good understanding of the law and regulations applicable to 
his claim, as well as the evidence necessary to support his 
claim.  Indeed, VA has received or ensured the presence of 
evidence reflecting the Veteran's treatment by VA from 
January 2002 through October 2006; records from Mississippi 
Sports Medicine and Orthopaedics, PLLC, reflecting his 
treatment from October 2002 through November 2005; records 
from the Social Security Administration, reflecting his 
award of disability benefits in 2003; and the reports of VA 
examinations, performed in January 2002 and June 2006.  

The VA examination reports show that the examiners reviewed 
the Veteran's past medical history, including his service 
treatment records, documented his current medical 
conditions, interviewed and examined the Veteran, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the 
Board concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Finally, the Veteran rendered testimony and submitted 
evidence in support of his appeal during his September 2008 
hearing before the undersigned Veterans Law Judge.  A 
transcript has been associated with the claims folder. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and there is no evidence of 
any VA error in notifying or assisting the Veteran that 
could result in prejudice to him or that could otherwise 
affect the essential fairness of the adjudication.  
Accordingly, the Board will proceed to the merits of the 
appeal.



Analysis

The Veteran maintains that he was unemployable as a result 
of his service-connected disabilities prior to June 2, 
2006.  In this regard, he notes that in 2003, the Social 
Security Administration found him unemployable due to his 
service-connected left shoulder disability.  Therefore, he 
contends that VA should have considered him unemployable 
prior to his current effective date of June 2, 2006.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, 
it will be considered filed as of the date of receipt of 
the informal claim. 38 C.F.R. § 3.155 (2009).

Applicable statutory and regulatory provisions require VA 
look to all communications from the Veteran which may be 
interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
C.F.R. §§ 3.1(p), 3.155(a) (2009).  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  

On September 5, 2003, VA received the Veteran's claim of 
entitlement to a TDIU.  

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability due 
to service-connected disability.  When the veteran's 
schedular rating is less than total (for a single 
disability or combination of disabilities), a total rating 
may nonetheless be assigned provided that if there is only 
one service-connected disability, this disability shall be 
rated at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 
40 percent or more, and any additional disabilities must 
result in a combined rating of 70 percent or more, and the 
disabled person must be unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-
schedular basis for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Such 
cases are referred to the Director of the VA Compensation 
and Pension service with a full statement as to the 
Veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all 
other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).

In September 2003, when the Veteran first filed his claim 
for a TDIU, the Veteran had a 60 percent combined rating 
due to the following service-connected disabilities:  
degenerative joint disease of the left shoulder, status 
post arthroplasty, evaluated as 50 percent disabling; 
diabetes mellitus, evaluated as 20 percent disabling; and 
grand mal epilepsy, evaluated as 10 percent disabling.  
However, in January 2004, the RO denied the Veteran's claim 
of entitlement to a TDIU, because the Veteran's disability 
ratings did not meet the criteria in 38 C.F.R. § 4.16(a).  
The RO confirmed and continued that denial in several 
decisions through April 2006.  

In denying the claim, the RO considered the possibility of 
referring the case to the Director of the VA Compensation 
and Pension Service for extraschedular consideration.  
38 C.F.R. § 4.16(b).  However, the Statement of the Case, 
issued in August 2004, shows that the RO did not find 
evidence that the Veteran was unemployable by reason of 
service-connected disabilities.  Moreover, in the 
Supplemental Statements of the Case, issued in January and 
April 2006, the RO noted that it did not find any unusual 
or exceptional circumstances to merit such a referral.  
See, e.g., the Statement of the Case, issued in August 2004 
and the Supplemental Statements of the Case, issued in 
January and April 2006.

In November 2006, the RO granted entitlement to service 
connection for peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling, effective 
June 2, 2006, and peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling, effective 
June 2, 2006.  Those awards raised the Veteran's combined 
rating to 70 percent, effective June 2, 2006.  Because 
those ratings met the criteria under 38 C.F.R. § 4.16(a), 
VA granted entitlement to a TDIU, effective June 2, 2006.  
The Veteran now seeks an earlier effective date for that 
rating.

In support of his claim for an earlier effective date, the 
Veteran submitted a copy of a June 2003 award of disability 
benefits by the Social Security Administration.  The Social 
Security Administration found that he was unable to work 
due to left shoulder replacement.  It was noted that his 
disability had begun on March 15, 2003.  

The Veteran also submitted evidence from the Mississippi 
Sports Medicine and Orthopedic Center, PLLC, showing his 
treatment for left shoulder disability from October 2002 
through November 2005.  Such evidence showed loosening of 
the Veteran's left shoulder arthroplasty and an April 2005 
revision of that surgery.  It also showed that additional 
surgery was anticipated.  

In January 2005, a VA orthopedic consultant acknowledged 
that the Veteran's left shoulder would be useless for 
manual labor or working overhead; and in November 2005, the 
Veteran's treating physician at Mississippi Sports Medicine 
and Orthopedic Center, PLLC, stated that due to the 
Veteran's left shoulder disorder he would be unable to 
return to the high demand work level associated with 
driving a truck.
At first blush, the foregoing evidence appears to support 
the assignment of a TDIU prior to June 2, 2006.  Indeed the 
Social Security Administration finding is particularly 
compelling, as it found the Veteran unemployable solely as 
a result of a left shoulder disability.  However, while a 
finding of unemployability by the Social Security 
Administration is relevant evidence which needs to be 
weighed and evaluated, it is not dispositive of the issue.  
The Social Security Administration and VA each has its own 
law and regulations to consider in making such a 
determination.  As such, a finding of unemployability by 
the Social Security Administration is not binding on the 
VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 
(2000).  

In this regard, VA not only considers whether the Veteran 
can return to his former occupation as a truckdriver, but 
whether he is precluded from securing or following all 
forms of substantially gainful employment.  In making its 
determination, VA considers not only the level of each 
disability for which service connection has been 
established but also opinions of personnel competent to 
render such opinions, as well as the Veteran's employment 
history, level of education, and additional training.  In 
this case, the preponderance of the evidence is against a 
finding that the Veteran is precluded from securing or 
following all forms of substantially gainful employment.  

While the Veteran cannot drive a truck or perform heavy 
physical labor due to his left shoulder disability, more 
recent evidence such as the report of the June 2, 2006 VA 
examination shows that he could perform other jobs with 
additional training.  In this regard, the Board notes that 
Veteran is trained in electric motor repair, and there is 
no competent evidence of record that he could not perform 
functions associated with such employment.  Moreover, there 
is no competent evidence of record that the Veteran is 
unemployable due to his service-connected diabetes, seizure 
disorder, and/or peripheral neuropathy.  Indeed, the June 
2, 2006 VA examinations affirm that conclusion.  In fact, 
the record is completely negative for any findings that the 
Veteran is precluded from securing or following all forms 
of substantially gainful employment due to his service-
connected disabilities.  

Inasmuch as the preponderance of the evidence shows that 
prior to June 2, 2006, the Veteran was not precluded from 
securing or following all forms of substantially gainful 
employment due to his service-connected disabilities, the 
Veteran cannot meet the criteria for claim for an earlier 
effective date for a TDIU.  

In arriving at this decision, the Board notes the Veteran's 
claim that in its January 28, 2004 decision, the RO 
committed CUE, when it did not refer his case to the 
Director of the VA Compensation and Pension Service for an 
extraschedular rating.  38 C.F.R. § 4.16(b).  In effect, he 
contends that had the RO so referred the case, the Director 
of the VA Compensation and Pension Service would have 
granted a TDIU and an earlier effective date.  Therefore, 
he contends that the January 28, 2004 RO decision should be 
revised or reversed, accordingly.

The law provides that the decision of a duly constituted 
rating agency or other agency of original jurisdiction on 
which an action was predicated will be final and binding 
upon all field offices of VA as to conclusions based on 
evidence on file at the time and will not be subject to 
revision on the same factual basis except by duly 
constituted appellate authorities, for new and material 
evidence, or for clear and unmistakable error (CUE).  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104(a), 
3.105(a) (2009).

CUE is a very specific and a rare kind of error.  It is the 
kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the presence of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  Consequently, 
allegations of CUE must be brought with specificity.  See, 
e.g., Phillips v. Brown, 10 Vet. App. 25 (1997).  

There is a three-prong test to determine whether CUE is 
present in a prior determination:

(1) either the correct facts, as they 
were known at the time, were not before 
the adjudicator or the statutory or 
regulatory provisions extant at that 
time were incorrectly applied;

(2) the error must be undebatable, that 
is the type which, had it not been 
made, would have manifestly changed the 
outcome of the decision; and;

(3) a determination that there was CUE 
must be based on the record and law 
that existed at the time of the prior 
adjudication in question.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A claim of CUE is a collateral attack on an otherwise final 
rating decision.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. 
Cir. 1994).  Because of the nature of the challenge to the 
rating decision, there is a presumption of validity which 
attaches to that final decision, and when such a decision 
is collaterally attacked, the presumption becomes even 
stronger.  See Fugo at 44.  Therefore, a veteran who seeks 
to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a veteran who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  Similarly, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA's breach of its duty to assist cannot form a basis 
for a claim of clear and unmistakable error.  See Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000).  Moreover, opinions 
from the Court that formulate new interpretations of the 
law subsequent to [a VA] decision cannot be the basis of a 
valid claim of CUE.  Brewer v. West, 11 Vet. App. 228, 234 
(1998).

If the evidence establishes CUE, the prior decision must be 
reversed or revised, 38 U.S.C.A. §§ 5109A(a), 7111(a), and 
the decision constituting the reversal or revision has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. §§ 5109A(b), 7111(b).  

In light of the foregoing criteria, the Board finds that 
the CUE claim is premature.  The RO's January 28, 2004 
denial of a TDIU was ultimately overturned by the Board's 
allowance in April 2007.  As such, the RO's January 28, 
2004 denial was subsumed by the Board's decision and, as a 
matter of law, no longer exists.  See, e.g., Duran v. 
Brown, 7 Vet. App. 216, 224 (1994).  Thus, any allegations 
of error with respect to that decision are of no force or 
effect.  38 U.S.C.A. § 7105 (West 2002).  The issue of 
entitlement to an effective date prior to June 2, 2006 for 
the assignment of a TDIU is still on appeal and is being 
decided herein.  Absent a final decision, a claim of CUE is 
not warranted at this time and must be dismissed.  Id.; See 
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  
However, if the Veteran feels that a CUE claim is warranted 
after a final decision by the Board has been reached, he is 
free to refile his claim with respect to the Board 
decision.

                                                                          
(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to June 2, 2006 for 
the assignment of a TDIU is denied.

With respect to the issue of whether the January 28, 2004 
RO decision which denied entitlement to a TDIU should be 
reversed or revised on the basis of CUE, the appeal is 
dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


